DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the applicant’s RCE on 05/25/2022. The present application is being examined under the pre-AIA  first to invent provisions.
Allowable Subject Matter
2.	Claims 42-61 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 42, Presher, Jr. et al was the closest prior art of record, Presher, Jr. et al discloses a system and method for monitoring photovoltaic power generation systems or arrays, both on a local (site) level and from a central location. The system includes panel and string combiner sentries or intelligent devices, in bidirectional communication with a master device on the site to facilitate installation and troubleshooting of faults in the array, including performance monitoring and diagnostic data collection, however the prior art of record does not discloses an apparatus comprising: a junction box comprising: input terminals configured to connect to a power source; downstream output terminals configured to connect to a plurality of power sources; upstream output terminals configured to connect to a central power device; and an internal circuit interface configured to receive a removable bypass link, wherein the internal circuit interface is further configured to position the removable bypass link as a symmetrically conductive component between the downstream output terminals and the upstream output terminals, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 43-55 which depends on claim 42, these claims are allowable for at least the same reasons given for claim 42.
Regarding independent claim 56, Presher, Jr. et al was the closest prior art of record, Presher, Jr. et al discloses a system and method for monitoring photovoltaic power generation systems or arrays, both on a local (site) level and from a central location. The system includes panel and string combiner sentries or intelligent devices, in bidirectional communication with a master device on the site to facilitate installation and troubleshooting of faults in the array, including performance monitoring and diagnostic data collection, however the prior art of record does not discloses a method comprising: connecting input terminals of a junction box a power source; connecting downstream output terminals to a plurality of power sources; connecting the plurality of power sources to upstream output terminals of the junction box; and connecting a removable bypass link between the downstream output terminals and the upstream output terminals, wherein the removable bypass link is symmetrically conductive, as currently claimed in the particular method scheme in combination with limitations from the rest of the claim.
Regarding claim 57-61 which depends on claim 56, this claim is allowable for at least the same reasons given for claim 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhatti et al (US 2006/0091958 A1) discloses a system comprises multiple power amplifier which are connected through a multi-tap transformer. The transformer has primary winding connected to shared load impedance and secondary winding with input taps receiving output signal from one of power amplifier.
Coleman, Jr et al (US 2005/0248428 A1) discloses the inductor has an inductor lead that receives current. One arm receives current from the lead. A center tap receives the current from the arm. Another arm receives the current from the tap, where the latter arm is parallel to the former arm. The current in the former arm flows in same direction as current in another arm. The tap is coupled to bias circuitry associated with an output electrode of a transistor.
Visser (US 2003/0001709 A1) discloses each coplanar primary and secondary coils have multiple coil segments to provide parallel current paths for the respective primary and secondary coil input terminals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836